Slip Op. 14 - 49

     UNITED STATES COURT OF INTERNATIONAL TRADE

                                            :
WHEATLAND TUBE COMPANY,                     :
                                            :
                     Plaintiff,             :
                                            :
               and                          :
                                            :
UNITED STATES STEEL CORPORATION             :
                                            :
                     Intervenor-Plaintiff,  :
                                            :
                 v.                         : Before: R. Kenton Musgrave, Senior Judge
                                            :
UNITED STATES,                              : Court No. 12-00189
                                            :
                     Defendant,             :
                                            :
               and                          :
                                            :
SeAH STEEL CORP., and HYUNDAI HYSCO, :
                                            :
                     Defendant-Intervenors. :
                                             :

                                           JUDGMENT

               Musgrave, Senior Judge: This court’s slip opinion 13-146, 37 CIT ___ (2013),

having granted the plaintiff’s motion for judgment on the agency record compiled sub nom. Circular

Welded Non-Alloy Steel Pipe from the Republic of Korea, 77 Fed. Reg. 34344 (June 11, 2012) (final

results of antidumping duty administrative review), to the extent of remand to the International Trade

Administration, U.S. Department of Commerce (“Commerce”) for reconsideration of Commerce’s

analysis of average transfer price, paid by the defendant-intervenor SeAH Steel Corporation

(“SeAH”) to its affiliated supplier Pohang Iron & Steel Co. Ltd. (“POSCO”) for purchases of hot-
Court No. 12-00189                                                                             Page 2


rolled coil (“HRC”), for the purpose of calculating the cost of production for subject merchandise

pursuant to 19 U.S.C. §1677b(f)(3) and 19 CFR §351.407(b), and Commerce having reopened the

record, obtaining information on SeAH’s purchases of HRC on a grade-specific basis, analyzing said

information together with prior submissions pertinent thereto, determining that the HRC grade-

specific transfer price paid by SeAH was above the market price paid for identical grade of HRC as

well as POSCO’s cost of production for HRC and that no major input adjustment is necessary,

resulting in no change to SeAH’s weighted-average margin; and, after receipt of no further

comments thereon from interested parties following release of those results of redetermination to the

parties, having filed with the court said redetermination dated March 6, 2014; and none of the parties

having since taken issue with those results; Now therefore, after due deliberation, it is

               ORDERED, ADJUDGED, and DECREED that Commerce’s Final Results of

Redetermination Pursuant to Court Remand filed with the court on March 7, 2014 be, and they

hereby are, sustained.




                                                      /s/ R. Kenton Musgrave
                                                      R. Kenton Musgrave, Senior Judge

Dated: April 29, 2014
       New York, New York